274 S.E.2d 276 (1981)
Elsie Wilkins WILLIAMS, Original Plaintiff,
v.
EAST COAST SALES, INC. and Wachovia Bank & Trust Company, N. A., Original Defendants, and
Thomas I. Dudley, Additional Defendant.
No. 806SC643.
Court of Appeals of North Carolina.
February 3, 1981.
*277 Pritchett, Cooke & Burch by W. L. Cooke, Windsor, for plaintiff.
Thomas L. Jones, Murfreesboro, for defendants.
WEBB, Judge.
The threshold question in this case is whether the order denying the defendant's motion to dismiss is appealable. We hold that it is not. The appealability of orders which do not finally dispose of all claims has been passed on many times by the appellate courts in this State. See Whalehead Properties v. Coastland Corp., 299 N.C. 270, 261 S.E.2d 899 (1980); Industries, Inc. v. Insurance Co., 296 N.C. 486, 251 S.E.2d 443 (1979); Nasco Equipment Co. v. Mason, 291 N.C. 145, 229 S.E.2d 278 (1976); Newton v. Insurance Co., 291 N.C. 105, 229 S.E.2d 297 (1976); Oestreicher v. Stores, 290 N.C. 118, 225 S.E.2d 797 (1976); Highway Commission v. Nuckles, 271 N.C. 1, 155 S.E.2d 772 (1967); Beck v. Assurance Co., 36 N.C.App. 218, 243 S.E.2d 414 (1978). These cases interpret G.S. 1-277, G.S. 7A-27, and G.S. 1A-1, Rule 54(b). They hold that unless an interlocutory order affects some substantial right claimed by the appellant and will work an injury to him if not corrected before a final judgment, the order is not appealable. G.S. 1A-1, Rule 54(b) additionally applies in certain cases involving multiple parties or multiple claims. In the case sub judice there are not multiple claims, rather there are three claims which grow from one incident. We have held in Hankins v. Somers, 39 N.C.App. 617, 251 S.E.2d 640 (1979) that the denial of a motion to dismiss is not appealable. That case held that the party whose motion is denied is not injured if he cannot appeal until after a final judgment has been entered. We hold we are bound by Hankins.
Appeal dismissed.
HARRY C. MARTIN and WHICHARD, JJ., concur.